Sykes, P. J.,
delivered the opinion of the court.
This is a proceeding to validate a twenty-five thousand dollar bond issue of the Taylorsville consolidated school district. From a decree validating these bonds this appeal is here prosecuted.
Five separate school districts were attempted to be consolidated into the Taylorsville consolidated school district. Prior to this attempted consolidation the Taylorsville separate school district was a municipal school district, and consequently not within the jurisdiction of the county school board. There was an attempt prior to the attempted consolidation of these separate school districts to abolish this separate municipal school district.
The'petition for this dissolution to the mayor and hoard of aldermen of the town of Taylorsville recites that the petitioners are qualified electors of the Taylorsville separate school district. The order, of the municipal board recites that the petition presented to them contains the names of two-thirds of the qualified electors of this separate school district, and then attempts to abolish it.
A municipal separate school district on which no bonded indebtedness exists may be abolished by the mayor *221and board of aldermen upon presentation of a petition seeking such action, signed by a two-thirds majority of the patrons of the school district, in accordance with chapter 244, Laws 1918. King v. Caraway (Miss.), 97 So. 422.
If the separate school district has a bonded indebtedness, it may be abolished in accordance with chapter 174, Laws 1920, upon a petition signed by a two-thirds majority of the patrons of the schools. King v. Caraway, supra.
Under both of these laws, before the mayor and board of aldermen may abolish a separate school district, it is necessary that they be petitioned to do so by a two-thirds majority of the patrons of the school. The board does not acquire jurisdiction of the subject-matter until there is filed with it a petition which in fact contains this two-thirds majority of the patrons of the school. It has no jurisdiction to act on a petition signed by any number of qualified electors. An elector may or may not be a patron of the school. Likewise a patron of the school may or may not be an elector. They are not necessarily one and the same. In this case neither the petition nor the order of the board shows that the petition was signed by the necessary two-thirds majority of the patrons of the school. For this reason the record here does not showT that the municipal board acquired jurisdiction to abolish the separate municipal school district.
Since this district has never been legally abolished, then it could not be consolidated with other separate school districts. The order of consolidation is therefore void, and the proposed bond issue void.

Reversed, and decree here.